Filed 7/21/15 P. v. Keith CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                         H040440
                                                                   (Santa Clara County
         Plaintiff and Respondent,                                  Super. Ct. No. C1109943)

         v.

COKILYA TABU KEITH,

         Defendant and Appellant.


         A jury found appellant Cokilya Tabu Keith guilty of five counts of second degree
robbery (Pen. Code, §§ 211-212.5, subd. (c), 1 counts 1-5), and as to all counts, found true
the allegation that appellant was armed with a handgun within the meaning of
section 12022, subdivision (a)(1). In a bifurcated proceeding, the jury found true the
allegation that appellant had four prior felony convictions: assault with a firearm (§ 245,
subd. (a)(2), assault with a deadly weapon or by means of force likely to cause great
bodily injury with a criminal street gang enhancement (former § 245, subd. (a)(1),
§ 186.22, subd. (b)(1)); kidnapping (§ 207, subd. (a)), and threats to commit a crime
resulting in death or great bodily injury (§ 422).
         After the court denied appellant’s Romero motion (People v. Superior Court
(Romero) (1996) 13 Cal. 4th 497 (Romero)), on November 22, 2013, the trial court
sentenced appellant to an indeterminate term of 25 years to life consecutive to a



         1
              All further section references are to the Penal Code unless otherwise indicated.
determinate term of 11 years in state prison. The court imposed various fines and fees
and awarded appellant 1019 days’ credit for time served.
       Appellant filed a timely notice of appeal on November 25, 2013.
       On appeal, appellant requests that this court conduct an independent review of the
in camera hearing that was held on his Pitchess motion (Pitchess v. Superior Court
(1974) 11 Cal. 3d 531 (Pitchess)). Further, appellant argues that the trial court abused its
discretion and violated his state and federal constitutional right to due process and the
effective assistance of counsel when the court denied his request for a continuance of the
sentencing hearing. Finally, appellant contends that the trial court erred in denying his
motion to strike three of his four prior convictions. For reasons that follow, we affirm the
judgment.
                               Facts and Proceedings Below
       Given the issues on appeal, briefly, we set forth the evidence adduced at trial.
       On June 21, 2011, around 11:00 p.m., five employees of Seniore’s Pizza in
Santa Clara were closing up the pizzeria for the night. Suddenly, two African-American
men, Gilbert Foster and Sean Nevels, entered the pizzeria through the open back door.
At gunpoint, Foster and Nevels ordered the employees to get down on the ground; the
employees complied. The two men were wearing hooded sweatshirts and gloves; each
was wearing a mask.
       Foster moved Jesus Sanchez to the office and demanded that he open the safe.
Sanchez was unable to open the safe because he did not have the key; he told Foster he
could not open it. Foster struck Sanchez in the back of the head a couple of times with
the gun and Sanchez fell to the ground. Foster dragged Sanchez to the cash registers and
made him open them. Foster and Nevels took approximately $1,200 from the cash
registers.
       While the employees were still lying on the ground, Foster and Nevels bound their
hands with duct tape and electrical wiring. After being in the pizzeria for less than five
                                              2
minutes, Foster and Nevels fled outside through the back. The employees called 911.
Walid Eid, the manager of the pizzeria, was watching remotely from San Francisco on his
cellular telephone as the employees were closing the pizzeria. Eid witnessed Foster and
Nevels enter the pizzeria. Immediately, Eid called 911.
       City of Santa Clara Police Officer Anthony Layton arrived at the scene within a
few minutes of the dispatch call regarding a robbery in progress at the pizzeria. When
Officer Layton pulled into the pizzeria’s parking lot with his lights and siren off, he saw a
white sedan backed into a parking stall near the back door of the pizzeria. Officer Layton
got out of his patrol car and “deployed” his “AR-15 type assault weapon.”2 Officer
Layton saw that the brake lights of the sedan flashed several times. Appellant was alone
in the white sedan. A few seconds later, appellant attempted to leave the parking lot. At
that point Officer Robert Martinez arrived. When appellant attempted to drive out of the
parking lot, Officer Martinez pulled in and appellant veered toward Officer Layton.
Officer Layton pointed his assault rifle at appellant and ordered appellant to stop.
Appellant made a left turn and stopped in front of the pizzeria. Police officers assisted
appellant, who is a paraplegic, in getting out of the Camry; they arrested him.
       The police set up a perimeter in the surrounding neighborhood in an attempt to
find two suspects who had fled from the pizzeria. Approximately, 30 minutes later, about
a block away from Seniore’s Pizza, Officers Enos and Bonenberger saw two African-
American men walking down a driveway of an apartment building on Homestead Road.
When the officers attempted to make contact with the men, one of them ran.
Immediately, the officers arrested Foster. A canine officer located Nevels hiding in the
laundry room of a house on Madison Street. Inside the wall of the laundry room, the
police found a “do-rag,” a head garment, containing $258 in cash.




       2
           Officer Layton testified that his AR-15 assault weapon is a rifle.
                                               3
       Officers searched the backyards that were between the pizzeria’s parking lot and
Homestead Road where the police had first seen Foster and Nevels. Officers found two
surgical masks, duct tape, a blue cloth bag containing cash, cash by itself (some with
blood on it), a .38-caliber revolver, a .380-caliber semi-automatic pistol, a blue
sweatshirt, a “wheatish-gold . . . color” sweatshirt, two pairs of pants, a green knit cap,
gloves, a point of sales card from the pizzeria, and a shoeprint on a container.
       Inside the white sedan, the police found a police scanner, a black backpack
containing Foster’s resume and parole papers, .380-caliber bullets inside a plastic bag,
and a soft-zipper handgun pouch. On the navigation system inside the white sedan the
second most recent address was 1468 Kelly Court in San Jose, which was Foster’s
address. The crime lab determined that the .380-caliber ammunition found in the white
sedan matched the .380-caliber ammunition the police found in the magazine clip of the
semi-automatic handgun that they recovered from one of the backyards in the
neighborhood they searched.
       Foster’s DNA was found in a DNA mixture on the .380-caliber ammunition and
magazine clip of the semi-automatic handgun, one of the surgical masks and possibly on
two of the gloves, and a duct tape roll. Foster’s and appellant’s DNA was found on a
water bottle seized from the Camry. The .380-caliber ammunition contained a mixture of
DNA and there was evidence to conclude that appellant’s DNA was part of that mixture.
Nevels’s DNA was found on the other surgical mask, a duct tape roll, and possibly on
one of the gloves.
       Forensic cell phone analyses conducted on a Blackberry phone found on the
driver’s floorboard of the Camry, a Motorola phone found on Foster’s person, and a
Huawei phone found in a shoe on the Camry’s rear passenger floorboard revealed the
following. The Blackberry’s call log included an incoming call from a contact listed as
“Black” and Foster’s cell phone number at 10:36 p.m. on June 21, 2011; and Foster’s cell
phone number and the contact name “Black” were found in the Huawei phone’s contact
                                              4
list. Foster’s phone had many incoming and outgoing calls to a contact listed as “Gotti”
with the number (702) 503-0752, i.e., the phone number for the Blackberry phone.
Foster’s phone had contacts for “Sean” and “DueceBlack.” The number connected to the
“DueceBlack” contact was listed as (408) 469-5836.
       When the police researched other possible connections between appellant and
Foster, they learned that Officer Steven Russo of the Marina Police Department had
stopped appellant in his vehicle on December 21, 2005. Foster was a passenger in the
vehicle.
Defense
       Foster testified for appellant at trial that on June 21, 2011, appellant gave him a
ride from a job interview and he left his black backpack in appellant’s car. About
9:30 p.m. that evening, he called appellant to buy some marijuana from him since he
knew that appellant had a medical marijuana card. Foster said that he rented a black
Acura or Toyota from a drug user and around 10:00 or 10:15 p.m., he and Nevels met
appellant at a McDonald’s in Santa Clara. By that time, he and Nevels had already
planned to rob Seniore’s Pizzeria. Foster said he had a “robbery kit,” which included
two loaded guns—a .38-caliber and a .380-caliber, extra bullets in a plastic bag, gloves,
two hooded sweatshirts, sweatpants, an extra pair of shoes, and a police scanner with him
when he got into appellant’s car.
       According to Foster, he and Nevels along with appellant were inside appellant’s
car smoking marijuana. Foster told appellant that he planned to go to his “girl’s house
and just to go look at the spot around the corner”; and after that he planned to go to his
mom’s house “immediately”. Foster told appellant that he would call him when he got to
his mom’s house to let him know that he was “out of harm’s way” and “safe.” Before
Foster and Nevels left appellant’s car, each put on a “hoody” and gloves, changed their
shoes, and armed themselves with guns. Foster took his blue bag but forgot his
backpack, police scanner, and extra bullets; they were left in appellant’s car. The plan
                                              5
was to escape in the car that Foster had rented, which was parked nearby. Foster said that
his last words to appellant were, “I’m about to go around the corner and check out this
little pizza parlor[,]” “I’m going to my girl’s house,” and “I’m going in the house after
that.” After that, Foster and Nevels robbed the pizzeria. As they were leaving the
pizzeria, Foster saw a flash of red light, thought it was the police, and attempted to escape
with Nevels through the backyards in the neighborhood until they were apprehended by
the police.
       Appellant testified on his own behalf. He said that he and Foster were friends and
Foster often helped him when he travelled to Las Vegas. On June 21, 2011, about
10:00 p.m., he drove from his house to a hair appointment in Santa Clara. On his way to
his appointment, Foster called him to say that he had accidentally left his backpack in
appellant’s car; Foster asked to meet with him. Appellant said that he met Foster at a
McDonald’s and met Nevels for the first time. All three men smoked marijuana in
appellant’s car. Appellant thought Foster seemed agitated—“he just didn’t seem
normal . . . .” When appellant saw Foster and Nevels put on their “hoodies” and change
their shoes and speak to one another in his car, he realized what was happening. Foster
told appellant that he was looking to rob the pizzeria. Appellant watched Foster and
Nevels walk toward Foster’s car and then walk away. After sitting in his car for a few
minutes, appellant decided to try to prevent Foster from robbing the pizzeria. When
appellant went to look for Foster, he could not find him, so he drove to the pizzeria that
Foster had described to him. When appellant arrived at the pizzeria, everything seemed
normal and he parked in the parking lot. Appellant left his car running, finished smoking
his marijuana, and checked the location of the hair appointment on his GPS system.
       A few minutes later, a police officer drove into the parking lot and appellant tried
to leave. The officer signaled for appellant to park in a spot; the officer was holding a
rifle. Appellant pulled into the stall and parked his car. When a second officer arrived,
they told appellant to get out of his car. Appellant informed them that he required
                                             6
assistance because he is paralyzed. The police helped him out of his car. When they
requested it, he gave them permission to search his car. Appellant did not know what
was in the backpacks or that there were bullets in the car. After the police arrested
appellant, they questioned him at the police station. Appellant believed that the officers
were trying to implicate him in the robbery and he failed to answer many of their
questions honestly.
                                           Discussion
Pitchess
         Prior to trial, appellant filed a motion pursuant to Pitchess, supra, 11 Cal. 3d 531.
Specifically, appellant moved to have the personnel files of numerous Santa Clara
Officers (Tyson Green, Stephen Sims, Tony Layton, David Schneider, Robert Martinez,
Todd Cummins, Dave Tanquary, Stacy MacFarlane, and Kiet Nguyen) disclosed to the
extent that they revealed complaints regarding dishonesty, illegal searches and seizures,
fabrication of evidence and/or charges, inaccurate police reporting, or excessive use of
force.
         On March 14, 2013, counsel for the City of Santa Clara filed an opposition to
appellant’s Pitchess motion. In so doing, counsel noted that defense counsel’s
declaration addressed solely excessive force and false reporting by the various officers;
counsel requested that disclosure of information regarding complaints, if any, be limited
to those two areas.
         On March 20, 2013, the trial court held an in-camera hearing on the matter.
The court found that there were no relevant documents to be disclosed to the defense.
The court ordered the transcript sealed and ordered that the documents that the custodian
of records brought to the court be maintained for “any period of further review by the
appellate court . . . .” The trial court conducted an in camera hearing and reviewed the
officers’ personnel files and files relating to Internal Affairs investigations for some of


                                                7
the officers, after which the court determined and ordered that no disclosures would be
made.
        Appellant requests that this court conduct an independent review of the reporter’s
transcript of the in camera Pitchess hearing where the trial court reviewed the files for
each officer. Appellant asks this court to determine whether any police personnel records
were withheld incorrectly.
        “When a trial court concludes a defendant’s Pitchess motion shows good cause for
discovery of relevant evidence contained in a law enforcement officer’s personnel files,
the custodian of the records is obligated to bring to the trial court all ‘potentially relevant’
documents to permit the trial court to examine them for itself. [Citation.] [An] officer’s
personnel record will commonly contain many documents that would, in the normal case,
be irrelevant to a Pitchess motion, including those describing marital status and
identifying family members, employment applications, letters of recommendation,
promotion records, and health records. [Citation.] Documents clearly irrelevant to a
defendant’s Pitchess request need not be presented to the trial court for in camera
review.” (People v. Mooc (2001) 26 Cal. 4th 1216, 1228-1229 (Mooc).)
        The California Supreme Court has explained that the custodian of records “should
be prepared to state in chambers and for the record what other documents (or category of
documents) not presented to the court were included in the complete personnel record,
and why those were deemed irrelevant or otherwise nonresponsive to the defendant’s
Pitchess motion.” (Mooc, supra, 26 Cal.4th at p. 1229.)
        In this case, after placing the custodian of records under oath, the custodian of
records produced for the court a long-term personnel file and a short-term personnel file
for each named officer,3 plus five Internal Affairs investigations related to some of the
officers. The custodian of records testified that any investigation related to misconduct or

        3
         The custodian of records was unable to produce a personnel record for
Officer Sims because he no longer worked for the City of Santa Clara Police Department.
                                               8
excessive force or acts of dishonesty would be located in the files he had brought with
him. As to each officer, after reviewing all of the files for each named officer that the
custodian of records produced, the court stated which files it had reviewed.4
       The sealed record at issue here includes a full transcript of the in camera hearing,
but not the actual personnel files that formed the basis of the trial court’s ruling barring
disclosure of the requested materials. It appears that the court reviewed everything in the
short and long term personnel files for each officer as well as documents related to the
internal affairs investigations for some officers. The sealed transcript that is before us, in
which the court “state[d] for the record what documents it examined,” is adequate for
purposes of conducting a meaningful appellate review. (Mooc, supra, 26 Cal.4th at
p. 1229.)
       We have reviewed the record under seal and independently conclude that the trial
court did not abuse its discretion in its ruling upon the Pitchess motion. (See People v.
Hughes (2002) 27 Cal. 4th 287, 330, [an abuse-of-discretion standard of review applies].)
Denial of Appellant’s Motion for a Continuance
       Appellant contends that the trial court abused its discretion and violated his right
to due process by denying his motion for a continuance. We disagree.
       At the sentencing hearing held on November 22, 2013, defense counsel stated that
he had been in contact with appellant’s hairdresser, Vernida Nichols. According to
defense counsel, Ms. Nichols would have confirmed that appellant had an appointment
with her to have his hair braided on the night he was arrested. Defense counsel stated
that appellant’s former counsel, Jacklyn Bentley, did not interview Ms. Nichols or
attempt to secure her attendance at trial. Defense counsel noted that Ms. Nichols
indicated to him that she would have been willing to come to trial to testify on appellant’s

       4
         It appears that the court reviewed everything in the short and long term
personnel files for each officer as well as documents related to the internal affairs
investigations for some officers.
                                              9
behalf if she had been called as a witness. Accordingly, defense counsel asked the court
to grant a continuance to give him additional time to reduce Ms. Nichols’ statement to a
declaration and to add an ineffective-assistance-of-counsel claim to appellant’s motion
for a new trial based upon his former defense counsel’s failure to adequately investigate
the case in this regard.
       The prosecutor opposed defense counsel’s request for a continuance.
The prosecutor noted that the case had been tried six months earlier and the information
was just being presented to the court. The prosecutor added that a motion for new trial
was not “the proper vehicle to explore what she [Nichols] would have said, what she
would say in court, what she’d say once I cross-examined her, what the trial attorney
would say about the matter in a habeas corpus-like litigation prior to the judgment in the
case.” The prosecutor argued that even if the offer of proof proved to be true, it made
no difference to the case that appellant missed a hair appointment on the night of the
robbery.
       Defense counsel disagreed with the prosecutor and urged the court under the
authority of “the Fosselman case”5 to determine the ineffective assistance of counsel
claim. Counsel argued “there’s nothing preventing this court from determining that
claim.”
       The trial court denied the request for a continuance. The court stated, “I think the
major disagreement is whether or not that’s a colorable claim. I don’t think it is. So I’m
going to deny your request for a continuance. But the record has reflected your offer of
proof, and both sides weighed in on that, and that will be my ruling.”
       Section 1050 governs continuances in criminal cases. The statute provides that in

       5
         According to defense counsel, “the Fosselman case, in fact, says that if a trial
court can determine an ineffective assistance claim, it should.” We assume that defense
counsel was referring to People v. Fosselman (1983) 33 Cal. 3d 572, in which the
California Supreme Court held that criminal defendants may raise claims of ineffective
assistance of counsel in a new trial motion. (Id. at pp. 582-583.)
                                            10
order to continue any hearing in a criminal proceeding, “a written notice shall be filed
and served on all parties to the proceeding at least two court days before the hearing
sought to be continued, together with affidavits or declarations detailing specific facts
showing that a continuance is necessary . . . .” (§ 1050, subd. (b), italics added.) “When
a party makes a motion for a continuance without complying with the requirements of
subdivision (b), the court shall hold a hearing on whether there is good cause for the
failure to comply with those requirements. At the conclusion of the hearing, the court
shall make a finding whether good cause has been shown . . . . If the moving party is
unable to show good cause for the failure to give notice, the motion for continuance shall
not be granted.” (§ 1050, subd. (d).)
       Defense counsel made an oral request for a continuance at the start of the
sentencing hearing without providing the written advance notice to the prosecution or the
trial court. Plainly, there was a failure to comply with the substantive and procedural
requirements of section 1050, subdivision (b). However, it does appear that the trial
court excused defense counsel’s failure to comply with section 1050.
       A continuance may be granted only for good cause, and trial courts have broad
discretion to determine whether good cause exists. (§ 1050, subd. (e); People v.
Alexander (2010) 49 Cal. 4th 846, 934 (Alexander).) The denial of a motion for
continuance is reviewed for abuse of discretion. (People v. Mungia (2008) 44 Cal. 4th
1101, 1118.) This standard applies to motions to continue sentencing hearings. (See e.g.,
People v. Snow (2003) 30 Cal. 4th 43, 77 [continuance to prepare a new trial motion].)
The party challenging the denial of a continuance bears the difficult burden of
establishing that the court’s discretion was abused. (People v. Beames (2007) 40 Cal. 4th
907, 920 (Beames).)
       Appellant argues the sole issue for the court was whether there was a sufficient
reason offered to grant a continuance for a few days so counsel could investigate and
research additional grounds for a motion for a new trial. He asserts that the trial court
                                             11
denied a continuance on the ground that the additional grounds were not properly raised
in a motion for a new trial. Appellant misreads the record.
       In considering whether to grant a continuance motion, the trial court should
consider whether the continuance would be useful. (Owens v. Superior Court (1980) 28
Cal. 3d 238, 251.) Further, in determining whether a denial of a continuance amounts to a
denial of due process, the appellate court looks to the circumstances of each case and the
reasons presented for the request. (People v. Howard (1992) 1 Cal. 4th 1132, 1171-1172.)
       The granting or denial of a motion for continuance traditionally rests within the
sound discretion of “ ‘ “the trial judge who must consider not only the benefit which the
moving party anticipates but also the likelihood that such benefit will result, the burden
on . . . the court and, above all, whether substantial justice will be accomplished or
defeated by a granting of the motion.” ’ [Citation.]” (People v. Barnett (1998) 17
Cal. 4th 1044, 1125-1126.)
       It is quite apparent to this court that the trial court denied the motion for a
continuance on the ground that even if Ms. Nichols’s testimony was as represented in
defense counsel’s offer of proof, appellant would not be successful in maintaining an
ineffective assistance of counsel claim on the ground that there was no prejudice to
appellant.6
       Defense counsel indicated that had appellant’s prior counsel interviewed
Ms. Nichols and secured her trial testimony, she would have corroborated appellant’s
testimony that he had a hair appointment with her on the night of the robbery. Such
evidence would have been of no help to appellant’s defense. Plainly, appellant was at the
crime scene and not at a hair appointment, as the police located him in the pizzeria’s

       6
         To prevail on a claim of ineffective assistance of counsel a defendant must
establish that his counsel’s representation fell below an objective standard of
reasonableness and there is a reasonable probability that, but for counsel’s deficient
performance, the result of the trial would have been different. (Strickland v. Washington
(1984) 466 U.S. 668, 686-687; People v. Williams (1997) 16 Cal. 4th 153, 215.)
                                              12
parking lot just moments after the robbery. The only disputed issue at trial was
appellant’s intent. Whether appellant failed to keep a hair appointment on the night of
the robbery had little or no bearing on whether appellant’s intent was to aid and abet in
the robbery of the pizzeria or his intent was to stop Foster from robbing it, as he claimed.
       Further, the trial court did not violate appellant’s due process rights by denying the
motion for a continuance. Certainly, the exercise of judicial discretion in granting or
denying a continuance may not impair a criminal defendant’s constitutional right to due
process. (People v. Maddox (1967) 67 Cal. 2d 647, 655.) Here, the jury heard the
evidence that appellant had a hair appointment on the night of the robbery from appellant
and Foster. The same evidence from Ms.Nichols might have corroborated that that was
appellant’s original intent, but it would have done nothing to help appellant’s defense as
it had no bearing on what appellant’s intent was at the time of the robbery.
       For similar reasons, appellant has failed to demonstrate any prejudice stemming
from the court’s denial of the motion for a continuance. (People v. Doolin (2009) 45
Cal. 4th 390, 450) The evidence that appellant was pursuing would not have changed the
jury’s verdict. Again, whether appellant had a hair appointment with Ms. Nichols on the
night of the robbery was irrelevant. Plainly, the trial evidence showed that appellant was
not at the hair appointment. Thus, the testimony had neither alibi value nor relevance to
appellant’s intent, since it did not show why appellant failed to keep his appointment.
       Furthermore, the trial evidence showed that appellant was in his car in the parking
lot of the pizzeria with a police scanner, ammunition for the guns used in the robbery, and
other items belonging to Foster. This evidence demonstrated that appellant acted with the
intent to aid and abet Foster and Nevels in the robbery of the pizzeria. Thus, the evidence
that he had a scheduled hair appointment, even if believed by the jury, would have had no
bearing on the jury’s verdict. Appellant fails to convince this court that if Ms. Nichols
had testified the jury would have believed appellant’s explanation of why he was in the
parking lot of the pizzeria, to stop the robbery—rather than take into consideration the
                                             13
physical evidence that was in appellant’s vehicle that showed he was aiding and abetting
the robbery.
       Consequently, we conclude that the trial court did not abuse its discretion in
denying appellant’s request for a continuance.
Denial of Appellant’s Romero Motion
       On November 15, 2013, appellant filed a Romero motion in which he asked the
trial court to strike three of his four prior strike convictions pursuant to section 1385.
Appellant’s strike offenses are (1) a 1997 conviction for assault with a firearm in which
he was sentenced to 28 months in state prison; (2) a 1997 conviction for assault with a
deadly weapon with a criminal street gang enhancement; (3) a 1997 conviction for
kidnapping; and (4) a 1997 conviction for making criminal threats. In April 2002,
appellant was released on parole and on April 1, 2005, appellant’s parole period ended.
       In the motion, appellant argued that his current offense, his prior strikes, and his
character and prospects placed him outside of the Three Strikes law. Appellant pointed
out that he had had a turbulent childhood, spent most of his life without his father, and
was forced to move repeatedly, which impacted his ability to maintain lasting
relationships; moreover, he lived in a crime-ridden neighborhood in San Jose, and was
paralyzed when he was shot in the back during the commission of one of his crimes.
Appellant also pointed out that he had completed his parole term without any violations
or additional offenses. Following his release from prison, appellant said he reestablished
contact with his children, became a role model to others who suffered from paralysis, and
lived crime-free for the next decade.
       The prosecutor opposed the motion. In so doing, the prosecutor argued that
appellant could not be deemed to be outside the spirit of the Three Strikes law due to the
nature and circumstances of his present offenses, his prior serious felony convictions, and
the particulars of his background, character, and prospects.


                                              14
       The trial court denied the motion. The trial court commended both attorneys with
respect to their briefs on the Romero motion. The court found that they were “both very
thorough and thought provoking.” However, the court found that appellant was
“precisely the kind of person that was contemplated by the law with respect to these
offenses and in considering all of his background.”
       Appellant contends that the trial court erred in denying his motion to strike three
of his four prior strike convictions. We disagree.
       In Romero, supra, 13 Cal. 4th 497, our Supreme Court held that in cases brought
under the Three Strikes law a trial court retains the discretion under section 1385 to
dismiss a prior strike conviction “ ‘in furtherance of justice.’ ” (Romero, supra, at
p. 530.) A “defendant has no right to make a motion, and the trial court has no obligation
to make a ruling, under section 1385.” (People v. Carmony (2004) 33 Cal. 4th 367, 375.)
However, a defendant has “the right to ‘invite the court to exercise its power by an
application to strike a count or allegation of an accusatory pleading, and the court must
consider evidence offered by the defendant in support of his assertion that the dismissal
would be in furtherance of justice.’ [Citation.]” (Ibid.) The court in Romero emphasized
that “[a] court’s discretion to strike prior felony conviction allegations in furtherance of
justice is limited. Its exercise must proceed in strict compliance with section 1385(a),
and is subject to review for abuse.” (Romero, supra, at p. 530.)
       Recently, in People v. Vargas (2014) 59 Cal. 4th 635, our Supreme Court reiterated
that “when facing a motion to dismiss a strike allegation, the trial court ‘must consider
whether, in light of the nature and circumstances of [the defendant’s] present felonies
and prior serious and/or violent felony convictions, and the particulars of [the
defendant’s] background, character, and prospects, the defendant may be deemed outside
the scheme’s spirit, in whole or in part, and hence should be treated as though he had not
previously been convicted of one or more serious and/or violent felonies.’ ” (Id. at
p. 641.) In People v. Carmony, supra, 33 Cal. 4th 367 the court explained that “[b]ecause
                                              15
the circumstances must be ‘extraordinary . . . by which a career criminal can be deemed
to fall outside the spirit of the very scheme within which he squarely falls once he
commits a strike as part of a long and continuous criminal record, the continuation of
which the law was meant to attack’ [citation], the circumstances where no reasonable
people could disagree that the criminal falls outside the spirit of the three strikes scheme
must be even more extraordinary.” (Id. at p. 378.) Thus, the law creates “a strong
presumption that any sentence that conforms to [the] sentencing norms is both rational
and proper.” (Ibid.)
       As noted, the granting of a Romero motion is “subject to review for abuse of
discretion. This standard is deferential. [Citations.] But it is not empty. Although
variously phrased in various decisions [citation], it asks in substance whether the ruling in
question ‘falls outside the bounds of reason’ under the applicable law and the relevant
facts. [Citations.]” (People v. Williams (1998) 17 Cal. 4th 148, 162; see also People v.
Garcia (1999) 20 Cal. 4th 490, 503.) This abuse-of-discretion standard applies to
appellate review of the denial of Romero motions. (People v. Carmony, supra, 33
Cal.4th at pp. 374-376.) It is the defendant’s burden as the party attacking the sentencing
decision to show that it was arbitrary or irrational, and absent such showing, there is a
presumption that the court acted to achieve the legitimate sentencing objectives, and its
discretionary determination to impose a particular sentence will not be set aside on
review. (Id. at p. 377.) Such a discretionary decision will not be reversed merely
because reasonable people might disagree. An appellate tribunal is neither authorized nor
warranted in substituting its judgment for the judgment of the trial judge. (Ibid.)
       Appellant argues that his role in the offenses was minimal; and there was no
evidence offered during trial to substantiate the prosecutor’s claims that he was the
mastermind behind the robbery. He never entered the pizzeria and did not commit any
acts of violence. We are not persuaded.


                                             16
       The nature of, and circumstances surrounding, appellant’s present felonies
supported the court’s decision not to strike any of his prior convictions. Appellant was
convicted of five counts of robbery. The robberies were violent and serious felonies.
(§§ 667.5, subd. (c)(9), 1192.7, subd. (c)(19)). Appellant, who was at the time a felon,
was vicariously armed during these five robberies. His status as a felon with a firearm
was a dangerous combination during the commission of the robberies. (Cal. Rules of
Court, rule 4.421(a)(2); 7 see People v. Pepper (1996) 41 Cal. App. 4th 1029, 1037-1038
[due to the potential for death or great bodily injury from the improper use of firearms,
public policy generally abhors even momentary possession of guns by convicted felons
who, the Legislature has found, are more likely to misuse them].)
       The robberies involved great violence or a threat of great bodily harm or acts
disclosing a high degree of viciousness—at least one victim was struck in the back of the
head a couple of times with a gun and then dragged to the cash registers and forced to
open them. (Rule 4.421(a)(1).) Foster and Nevels committed a take-over style robbery
using loaded weapons against five unarmed, helpless victims who were struck, dragged,
and/or bound.
       The victims were surprised by the armed intruders who came through an open
back door as they were closing and cleaning the pizzeria late at night, making them
particularly vulnerable. (Rule 4.421(a)(3).) The victims were rendered defenseless
against the armed gunmen when the robbers bound them. (See § 1170.84 [a robbery in
which a person engages in any tying, binding, or confining of the victim is a
circumstance in aggravation].)
       We reject appellant’s argument that he played a minimal role in the robberies. At
the time, appellant was 35 years old and had a serious criminal record with four prior
strike convictions. Foster was 25 years old at the time of the crime; and it appears that


       7
           All further rules references are to the California Rules of Court.
                                               17
neither Foster nor Nevels had any strike priors. While appellant may have played a
relatively passive role in executing the robberies, the evidence supports the conclusion
that he played a major role in the planning of the robberies (despite his testimony to the
contrary)—which included having two loaded handguns and using Foster and Nevels to
carry out the robberies, choosing a closed pizzeria free of customers, taking advantage of
the cover of darkness by committing the crime late at night, choosing a place with no foot
traffic and a get-away plan through a dark parking lot, taking advantage of the employees
opening the back door to empty the trash and backing into a stall with a view of the scene
where he waited with his engine running, Foster and Nevels wore surgical masks,
“hoodies,” and gloves to avoid being identified and had clean clothes for getaway
purposes, they retained additional ammunition in the getaway car, and had a police
scanner in the getaway car in order to facilitate the getaway. Appellant’s conduct showed
a high level of planning or sophistication in committing the robbery. (Rule 4.421(a)(8).)
       Finally, the nature and circumstances of appellant’s prior felony convictions
supported the court’s decision not to strike any of the priors. Appellant’s four prior strike
convictions were either serious and/or violent felonies: (1) a 1997 conviction for assault
with a firearm; (2) a 1997 conviction for assault with a deadly weapon with a criminal
street gang enhancement; (3) a 1997 conviction for kidnapping; and (4) a 1997 conviction
for making criminal threats. (See §§ 667.5, subd. (c)(14), 1192.7, subd. (c)(20), (31),
(38).) According to the probation officer’s report, the priors involved appellant accosting
a vulnerable victim, a 14-year-old boy, at gunpoint on one occasion and attempting to rob
a convenience store clerk, which turned into a shootout in which appellant was shot on
another occasion. That appellant chose to return to a life of crime despite the injury he
received in the shootout in no way distances him from the spirit of the law.
       Appellant’s background was far from favorable. Appellant was only 35 years old
at the time of the robberies and he already had a lengthy criminal history, which started
when he was just 19 years old. The record shows that appellant was a former gang
                                             18
member and that he minimized his membership in that gang when speaking with the
probation officer. Further, he lied to the probation officer, telling him that he was
“completely innocent” after the jury had already convicted him, which shows a complete
lack of remorse. (Rule 4.414(b)(7).) Although the record reveals that appellant had
family who supported him and he led a conviction-free life for a period of time, plainly
he continues to make selfish choices that have impacted his entire family, as well as the
victims who were the subject of the robberies. Evidently, he has not learned from his
prior imprisonments.
       In light of the foregoing, it is evident that the trial court did not err in declining to
exercise its discretion to strike any of appellant’s prior strike convictions, as there was
nothing to support the court’s doing so “in furtherance of justice.” Rather, the record
reveals that appellant is precisely the type of offender who should not be deemed outside
the spirit of the “Three Strikes” law. (See People v. Williams, supra, 17 Cal.4th at p. 163
[defendant has been taught, through the application of formal sanction, that his criminal
conduct was unacceptable, but he has failed or refused to learn his lesson].)
                                          Disposition
       The judgment is affirmed.




                                               19
8




                                           _________________________________
                                           ELIA, J.


WE CONCUR:




_______________________________
RUSHING, P. J.




_______________________________
WALSH, J.*




The People v. Keith
H040440

       *
          Judge of the Santa Clara County Superior Court assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution